REQUESTED BY: Donald L. Bartee, Chairman, Board of Parole
May the Board of Parole properly impose upon a parolee found to have absconded from the geographical limits of his parole the sanction of paying the costs incurred in returning him to the State of Nebraska?
Yes.
Neb.Rev.Stat. § 83-1,116 (Reissue 1981) states that the Board of Parole may require as a condition of parole that the parolee: `Remain in the geographic limits fixed by his certificate of parole, unless granted written permission to leave such limits.' You have inquired whether it would be legally appropriate to require a parolee who has been found to have violated the geographic limits fixed by his parole to be held responsible for the expenses incurred by the State of Nebraska in returning such a parolee to this state. Neb.Rev.Stat. § 83-192 (Reissue 1981) allows the Board of Parole to impose `sanctions' for violations of the conditions of a parole. In our opinion, these statutes allow the imposition of the sanction you propose if the Board of Parole so desires.
We make the following recommendations, however, with respect to the process by which that sanction would be imposed: (1) The prospective parolee should be informed in writing prior to his acceptance of the conditions of his parole of this possible sanction for violation of the geographic limits of his parole; (2) The entity conducting the hearing on the allegations of a violation of the geographic limits of the certificate of parole must specifically find and enter as part of its written order that the parolee has violated that condition of his parole and the specific dollar amount of the sanction to be imposed based upon evidence submitted of the expenses incurred. Each parolee facing the possibility of the imposition of this sanction should be provided the same procedural safeguards on this question as he is afforded on any other issue before the entity hearing allegations of parole violation. See, Neb.Rev.Stat. 81-1,120 (Reissue 1981).
Sincerely,
PAUL L. DOUGLAS Attorney General
J. Kirk Brown Assistant Attorney General
APPROVED:
Paul L. Douglas
Attorney General